443 F.2d 1360
UNITED STATES of America, Plaintiff-Appellee,v.Richard Henry BECK, Defendant-Appellant.
No. 29437.
United States Court of Appeals, Fifth Circuit.
May 27, 1971.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, Judge.
Thomas J. Sherrard, (Ct. Appt'd.), Eve H. Goldstein, Atlanta, Ga. (Ct. Appt'd), for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., Robert E. Whitley, J. Owen Forrester, Asst. U. S. Attys., Atlanta, Ga., for plaintiff-appellee.
Before GEWIN, BELL, and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal is from conviction of violating Title 26, § 5861(d), in possessing five unregistered machine guns, and of violating Title 18, § 641 in retaining the guns which had been stolen from the United States.


2
Appellant's claim of a violation of his Fifth Amendment privilege against self-incrimination has been answered adversely to him by United States v. Freed, 1971, 403 U.S. 912, 91 S.Ct. 2201, 29 L.Ed.2d 690. The evidence was sufficient to warrant the verdict of guilty in light of the fact that entrapment was not established as a matter of law. The question of entrapment was for the jury. The charge on entrapment was without error, and there was no error in failing to give appellant's requested charge on entrapment. The case being otherwise without error, the judgment of conviction is


3
Affirmed.